ORDER
PER CURIAM.
Movant appeals denial of his Rule 24.035 motion after an extended hearing. He seeks relief from concurrent life sentences imposed according to negotiated guilty pleas to murder in the second degree, § 565.021.1 RSMo 1986, and armed criminal action, § 571.015.1 RSMo 1986. The original information charged movant with murder in the first degree, § 565.020.2 RSMo 1986 and armed criminal action.
We find no merit to this appeal. The only issue before this court is whether movant knowingly and voluntarily entered the pleas. Gillespie v. State, 785 S.W.2d 725, 727 (Mo.App.1990). Movant’s assertions of ineffective assistance of counsel and allegations of error in the motion court’s findings of fact and conclusions of law fail to demonstrate any effect on the voluntariness of the plea. Furthermore, the majority of movant’s complaints pertain to witness credibility, which is a determination for the motion court. Fisk v. State, 773 S.W.2d 902, 903 (Mo.App.1989). The remaining claims of error are resolved by Sanders v. State, 770 S.W.2d 447 (Mo.App.1989). Here, as in Sanders, movant waived these claims when he entered his guilty plea and refuted them at the plea hearing. Id. at 448.
We have reviewed the entire record and cannot say the motion court was clearly erroneous in denying movant’s Rule 24.035 motion.
Judgment is affirmed.